DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nancy Britt on 2/17/2022.
The application has been amended as follows: 
Claim 1:
A method of making a smoking article, comprising: forming a smoking rod filled with particles of tobacco filler material and particles of cellulose filler material free of tobacco, wherein the tobacco filler material at least partially surrounds the cellulose filler material along a length of the smoking rod and the cellulose filler material includes cut cellulose filter paper, shredded cellulose filter paper, or cut cellulose filter paper and shredded cellulose filter paper.

Claim 7 is canceled.

Claim 8:
The method of making the smoking article of claim 1, wherein the cellulose filler material further includes at least one material of the following materials: 

Claim 23: 
a smoking article, comprising: forming a smoking rod filled with filler material including particles of tobacco filler material and particles of cellulose filler material free of tobacco, wherein at least some of the cellulose filler material is arranged in a higher temperature burn area of the smoking rod in relation to at least some of the tobacco filler material, and the cellulose filler material includes cut cellulose filter paper, shredded cellulose filter paper, or cut cellulose filter paper and shredded cellulose filter paper.

Claim 35:
A method of making a smoking article, comprising attaching a filter portion to a smoking rod, the smoking rod including a blend of particles of tobacco filler material and particles of cellulose filler material free of tobacco, the blend containing a higher concentration of cellulose filler material than tobacco filler material in a central area along a length of the smoking rod, and the cellulose filler material includes cut cellulose filter paper, shredded cellulose filter paper, or cut cellulose filter paper and shredded cellulose filter paper.

Claim 45:
A method of making a smoking article, comprising forming a smoking rod including a filler comprising a mixture including particles of tobacco filler material and particles of cellulose filler material free of tobacco, wherein the tobacco filler material and cellulose filler material are distributed throughout the mixture along a length of the smoking rod, and the cellulose filler material includes cut cellulose filter paper, shredded cellulose filter paper, or cut cellulose filter paper and shredded cellulose filter paper. 

Claim 53:
a smoking article, comprising forming a smoking rod including a filler comprising a mixture including particles of modified tobacco filler material and particles of cellulose filler material free of tobacco, wherein the modified tobacco filler material and cellulose filler material are distributed throughout the mixture along a length of the smoking rod, and the cellulose filler material includes cut cellulose filter paper, shredded cellulose filter paper, or cut cellulose filter paper and shredded cellulose filter paper.  

Claims 59 and 60 are canceled. 

Allowable Subject Matter
Claims 1-6 and 8-58 are allowed.
The following is an examiner’s statement of reasons for allowance: US 2009/0014020 teaches a method of making a smoking article, comprising: forming a smoking rod filled with a combination of materials including tobacco filler material and cellulose filler material free of tobacco. The prior art does not reasonably teach or suggest a combination of tobacco filler particles and cellulose filler particles including cut cellulose filter paper, shredded cellulose filter paper, or cut cellulose filter paper and shredded cellulose filter paper.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747